United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Asbury Park, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-176
Issued: April 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 25, 2006 appellant, through her attorney, filed a timely appeal from a May 8,
2006 merit decision of a hearing representative of the Office of Workers’ Compensation
Programs affirming a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has more than a five percent impairment of each lower
extremity for which she received a schedule award.
FACTUAL HISTORY
On June 11, 2002 appellant, then a 38-year-old letter carrier, filed a claim for a traumatic
injury to her back occurring on May 30, 2002 when she picked up a tray of mail. The Office
accepted the claim for lumbar sprain, an aggravation of degenerative disc disease and left-sided
radiculopathy. She received continuation of pay from June 3 to July 7, 2002 and compensation
from July 17 to August 4, 2002, when she resumed limited-duty employment.

On September 16, 2003 Dr. Lambro Demetriades, an orthopedic surgeon and attending
physician,1 discussed appellant’s history of back pain following heavy lifting at work. He listed
findings of “normal strength and sensation in both lower extremities” and no radiculopathy.
Dr. Demetriades diagnosed degenerative changes of the lumbar spine and recommended that she
continue working with restrictions in “her present position on a permanent basis.”
On October 20, 2003 appellant requested a schedule award. She submitted a report dated
August 18, 2003 from Dr. David Weiss, an osteopath, who diagnosed chronic lumbosacral strain
and sprain, discogenic disease at L4-5 and L5-S1, lumbar radiculopathy with a history of a
positive electromyogram (EMG) on September 30, 2002, and a disc herniation at L5-S1 by
discogram. On physical examination, he stated:
“Manual muscle strength testing of the hip flexors reveals a grade of 4+5
bilaterally. The gastrocnemius reveal a grade of 5/5 bilaterally.”
“Sensory examination reveals a perceived sensory deficit over the L4, L5 and S1
dermatomes on the left and over the L5 dermatome on the right.”
“The gastrocnemius circumferential measurements reveal 46 [centimeters] on the
right versus 45.5 [centimeters] on the left.”
Citing to the American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed. 2001) (A.M.A., Guides), Dr. Weiss determined that appellant had a 5 percent
impairment for loss of motor strength of the left hip flexors,2 a 2 percent impairment for loss of
motor strength of the left extensor hallucis longus,3 and a 4 percent impairment due to sensory
deficit of the left L4, L5 and S1 nerve root, respectively, for a combined left lower extremity
impairment of 16 percent.4 He added a 3 percent impairment due to pain to find a 19 percent
total left lower extremity impairment.5 For the right side, Dr. Weiss determined that appellant
had a five percent impairment for loss of motor strength of the right hip flexor6 and a four
percent impairment of the L5 nerve root due to sensory deficit,7 for a combined right lower
extremity impairment of nine percent. He added 3 percent due to pain to find a 12 percent total
impairment of the right lower extremity.8

1

The Office approved appellant’s request for an evaluation by Dr. Demetriades.

2

A.M.A., Guides 532, Table 17-8.

3

Id.

4

Id. at 424, Tables 15-15, 15-18.

5

Id. at 574, Figure 18-1.

6

Id. at 532, Table 17-8.

7

Id. at 424, Tables 15-15, 15-18.

8

Id. at 574, Figure 18-1.

2

An Office medical adviser reviewed Dr. Weiss’ report on June 17, 2004. He determined
that a conflict existed between Dr. Demetriades and Dr. Weiss regarding whether appellant had
sensory and motor deficits of the lower extremities.
By letter dated June 22, 2004, the Office referred appellant to Dr. Robert Dennis, a
Board-certified orthopedic surgeon, for an impartial medical examination. In a report dated
July 8, 2004, Dr. Dennis discussed appellant’s subjective complaints, reviewed the medical
evidence of record and listed findings on physical examination. He found no weakness, atrophy
or neurological deficit of the lower extremities. Dr. Dennis indicated that he had reviewed
Dr. Weiss’ August 18, 2003 report but was unable to reproduce the sensory and motor deficits
described. He diagnosed resolved lumbar sprain, lumbar radiculopathy due to L4-5 and L5-S1
disc protrusions superimposed on degenerative changes, mostly resolved and L5 radiculopathy
by EMG with no “ongoing present persistent neurological deficits.” Dr. Dennis asserted:
“If you turn to [p]age 532, Table 17.8 and tr[y] to find any atrophy of muscle
groups or neurological loss as it relates to the lower extremities, one would come
up with no more than a five percent functional loss of the right lower extremity
and left lower extremity.
That would be, in my opinion, an appropriate
extrapolation of this Table, that tries to identify neurological deficits due to
herniated discs. This five percent permanent functional loss of the right lower
extremity and a five percent permanent functional loss of the left lower extremity
is given in respect to the EMG findings, the MRI findings, some of the findings
provided by other physicians, and giving [appellant] the maximal benefit of the
doubt in regards to how much of these findings are due to the described work
accident and how much was preexisting.”
He noted that it would be more accurate to rate appellant’s lower back impairment.
Dr. Dennis opined that she reached maximum medical improvement on September 16, 2003.
On January 20, 2005 an Office medical adviser reviewed Dr. Dennis’ report and
concurred with his findings and application of Table 17-8 on page 532 of the A.M.A., Guides.
By decision dated February 7, 2005, the Office granted appellant a schedule award for a five
percent permanent impairment of the right lower extremity and a five percent permanent
impairment of the left lower extremity. The period of the award ran for 28.80 weeks from
September 16, 2003 to April 4, 2004.
Appellant, through her attorney, requested an oral hearing, which was held on
February 28, 2006. At the hearing, counsel argued that as both Dr. Demetriades and Dr. Weiss
were attending physicians, the record contained no conflict in medical opinion at the time of her
referral to Dr. Dennis.
In a decision dated May 8, 2006, the Office hearing representative affirmed the
February 7, 2005 decision. He determined that Dr. Dennis resolved a conflict between Dr. Weiss
and the Office medical adviser, who found that Dr. Demetriades’ findings were inconsistent with
Dr. Weiss’ report.

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act,9 and its
implementing federal regulation,10 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides (5th ed. 2001) as the uniform standard
applicable to all claimants.11
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.12 The implementing regulation states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
a physician who is qualified in the appropriate specialty and who has no prior connection with
the case.13
ANALYSIS
The Office accepted that appellant sustained lumbar sprain, an aggravation of
degenerative disc disease and left-sided radiculopathy due to a May 30, 2002 employment injury.
In a report dated September 16, 2003, Dr. Demetriades, her attending physician, found that she
had normal strength and sensation in the lower extremities and recommended permanent work
restrictions. On October 20, 2003 appellant filed a claim for a schedule award. In support of her
request, she submitted a report dated August 18, 2003 from Dr. Weiss, who found that appellant
had a four percent impairment of the left L4, L5 and S1 dermatome, respectively, due to sensory
deficits and a four percent impairment of the right L5 dermatome.14 He further found that she
had a five percent impairment for bilateral loss of hip flexor strength on the left and a two
percent impairment for loss of strength of the left extensor hallucis longus.15 Dr. Weiss
combined these findings and determined that appellant had a 16 percent left lower extremity
impairment and a 9 percent right lower extremity impairment. He then added an additional
bilateral three percent impairment due to pain under Chapter 18 and concluded that appellant had
a 19 percent left lower extremity impairment and a 12 percent right lower extremity impairment.
9

5 U.S.C. § 8107.

10

20 C.F.R. § 10.404.

11

20 C.F.R. § 10.404(a).

12

5 U.S.C. § 8123(a).

13

20 C.F.R. § 10.321.

14

A.M.A., Guides at 424, Table 15-15, 15-18.

15

Id. at 532, Table 17-8.

4

An Office medical adviser reviewed Dr. Weiss’ report and determined that a conflict in
medical opinion existed between Dr. Demetriades and Dr. Weiss on the issue of whether
appellant had sensory and motor deficits of the lower extremities. The Office referred appellant
to Dr. Dennis for resolution of the conflict. As Dr. Demetriades and Dr. Weiss were both
attending physicians, however, no conflict in medical opinion existed under section 8123.16 The
hearing representative found that the conflict existed between the Office medical adviser and
Dr. Weiss; however, the Office medical adviser merely identified the existence of a conflict and
did not render his own opinion on the issue of whether appellant had lower extremity sensory
and motor deficits. Dr. Dennis, consequently, is not an impartial medical examiner but instead
provided a second opinion examination.
In a report dated July 8, 2004, Dr. Dennis found that appellant had no lower extremity
weakness, atrophy or neurological deficit. He noted that an EMG revealed L5 radiculopathy but
indicated that he could find no motor or sensory deficits on examination. Dr. Dennis determined
that appellant had a five percent impairment of both the right and left lower extremity according
to Table 17-8 on page 532 of the A.M.A., Guides.
The Board finds a conflict in medical opinion between appellant’s physician, Dr. Weiss,
and the Office referral physician, Dr. Dennis, on the extent of her permanent impairment of the
lower extremities. Section 8123(a) of the Act provides that if there is a disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make the examination.17 In accordance
with section 8123, the case will be remanded for the Office to refer appellant to an impartial
medical specialist for a determination of the extent of her right and left lower extremity
impairment. After such further development as the Office deems necessary, it shall issue an
appropriate decision regarding her entitlement to a schedule award.
CONCLUSION
The Board finds that the case is not in posture for decision due to a conflict in medical
evidence.

16

Section 8123(a) provides that if there is a disagreement between the physician making the examination for the
United States and the physician of the employee, the Secretary shall appoint a third physician who shall make an
examination. 5 U.S.C. § 8123.
17

5 U.S.C. § 8123.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 8, 2006 is set aside and the case is remanded for further
proceeding consistent with this decision.
Issued: April 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

